DETAILED ACTION
This is a first Office action on the merits to the application filed 08/25/2020. Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 4,5 and 7 are rejected under 35 U.S.C 103 as being unpatentable over Futaki et al. (US20170332266), hereinafter “Futaki”, in view of Ghosh et al. (US20170257774), hereinafter “Ghosh”.

Regarding claim 1 and 4, Futaki teaches:

A line control apparatus (Fig. 7, [0069]: OAM manages radio stations 1) including 
a shared band in which a first frequency band used by a first wireless communication system and a second frequency band used by a second wireless communication system (Fig. 7 [0069]: OAM 4 manages a plurality of radio stations 1, that operate in shared frequencies. Fig. 10: OAM 4 with frequency controller 3 manages radios 1 and 2. [0044-0045]: radio station 1 with shared frequency shared by plurality of radio systems, where shared frequency may be frequency band licensed to a primary system, and secondary system can secondarily use the shared frequency when the shared frequency is not used by the primary system) and 
allocating the first frequency band and the second frequency band including the shared band to terminal stations of the respective wireless communication systems (Fig. 7 [0044]: Controller controls utilization (frequencies allowed to use) by the radio station 1 of a shared frequency shared by a plurality of radio systems included in the system. [0045]: The shared frequency may be shared by a plurality of system operated by different operators.)  
the line control apparatus comprising: 
a control unit (Fig. 10 [0081]: OAM 4 includes frequency controller 3 to manage frequency assignments to radio stations 1) 
 
Futaki teaches the frequency allocation request ([0083]: Step S503), and determining the allocated frequency of the secondary system ([0084]: Step S505), but does not teach the overlap of the shared frequency band nor the allocation process of shared secondary frequency bands:
…overlap each other…
… identify a use status of the first frequency band and the second frequency band,

in a case where a terminal station of the first wireless communication system performs a new band allocation request and 
a requested band by the first wireless communication system is not secured due to allocation of the shared band to the terminal station of the second wireless communication system, 
until the requested band is secured 
However, Ghosh teaches overlap and the allocation process of shared frequency bandwidth(s) between two radio systems:
…overlap each other… (Ghosh, Fig. 3 [0032-0035], LTE SCell frequency band 304 is the shared bandwidth that the 5G station can request. Step 303, 5G station utilizes the entire spectrum 310 once the LTE eNodeB deactivates the SCell by ensuring that no transmissions occur by the eNodeB or any LTE UE in that portion of the spectrum. [0035])
… identify a use status of the first frequency band and the second frequency band (Ghosh Fig. 3, [0032-0034]: First/primary frequency band allocated to 5G station, secondary band allocated to LTE station),
release an allocated band of a terminal station of the second wireless communication system  the terminal station being a minimum terminal station necessary (Ghosh Fig. 5A, [0036]: Step 501 request is received, for the 5G station to use the LTE SCell bandwidth; LTE SCell is released from LTE radio, in between Steps 301 and 303 (Fig.3); Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]:Step 505); Step 305 (Fig.3) reverts SCell back to LTE eNodeB ([0036]:Step 507), 
(Ghosh Fig 5A, [0036]: Step 501 5G base station (first/primary system) notifies eNodeB the need for spectrum (requests for shared frequency band allocated for LTE SCell), initial step in synchronization process to release, allocate and secure shared frequency band), and 
a requested band by the first wireless communication system is not secured due to allocation of the shared band to the terminal station of the second wireless communication system (Ghosh: Fig 3, [0035]: Prior to Step 303, the LTE eNodeB deactivates the SCell by ensuring that no transmissions occur by the eNodeB or any LTE UE in that portion of the spectrum. (that is, SCell band is released by the LTE station, such that it can be ready for use (in its entirety) by the 5G station (no partial release) when such bandwidth can be secured.  
until the requested band is secured (Ghosh Fig 5A, [0036]: LTE SCell bandwidth is activated/secured by 5G station only after it is fully released by LTE radio, such that it is ready for use (in its entirety). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ghosh into the method of Futaki in order to provide explicit steps for requesting, releasing secondary shared frequency bandwidth by the controller management of the two systems, such that there can be more efficient use of shared bandwidth when available for either the primary or secondary radio system. The motivation is enable legacy radio technologies to interwork with next generation networks.

Regarding Claim 2 and 5, Futaki does not teach:
The line control apparatus according to claim 1, wherein, 
when the control unit release the allocated band of the terminal station of the second wireless communication system, in a case where an unused band of the second frequency band is secured, the control unit performs control to shift band allocation to the unused band and release the allocated band, and in a case where no unused band of the second frequency band is secured, the control unit performs control of line disconnection.
However, Ghosh teaches the allocation steps for sharing bandwidth between two radio systems:
  when the control unit release the allocated band of the terminal station of the second wireless communication system (Ghosh Fig. 5A, [0036]: Step 501 request is received, for the 5G station to use the LTE SCell bandwidth; LTE SCell is released from LTE radio use, in between Steps 301 and 303 (Fig. 3); Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]:Step 505)),
in a case where an unused band of the second frequency band is secured, the control unit performs control to shift band allocation to the unused band and release the allocated band (Ghosh Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]:Step 505), and 
in a case where no unused band of the second frequency band is secured, the control unit performs control of line disconnection (Ghosh Fig 5A, [0036]: Step 503, 5G base station waits for indication that LTE SCell has been deactivated (that is made available, meaning “unused” by any radio) to proceed to use the shared bandwidth, otherwise do not proceed, see NO decision on Step 503, Fig 5A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the allocation steps taught by Ghosh into the management method of Futaki to prescribe the assignment of shared bandwidth between different radio communication systems so that more efficient use of both communication systems as clients migrate from one system to another system for greater benefits (i.e. from LTE to 5G). The motivation is to enable legacy radio technologies to interwork with next generation networks.

Regarding Claim 7, Futaki teaches:
… where a shared band in which the first frequency band used by a first wireless communication system and the second frequency band used by a second wireless communication system (Futaki (Fig. 7 [0069]: OAM 4 manages a plurality of radio stations 1, that operate in shared frequencies. Fig. 10: OAM 4 with frequency controller 3 manages radios 1 and 2. [0044-0045]: radio station 1 with shared frequency shared by plurality of radio systems, where shared frequency may be frequency band licensed to a primary system, and secondary system can secondarily use the shared frequency when the shared frequency is not used by the primary system 
and for allocating the first frequency band and the second frequency band includinq the shared band to terminal stations of the respective wireless communication systems (Futaki Fig. 7 [0044]: Controller controls utilization (frequencies allowed to use) by the radio station 1 of a shared frequency shared by a plurality of radio systems included in the system. [0045]: The shared frequency may be shared by a plurality of system operated by different operators.), 

Futaki teaches the frequency allocation request ([0083]: Step S503), and determining the allocated frequency of the secondary system ([0084]: Step S505), but does not teach the overlap of the shared frequency band nor the allocation process of shared secondary frequency bands:
A non-transitory computer readable medium including instructions executable by one or more processors to: 
overlap with each other 
identifyinq a use status of a first frequency band and a second frequency band 
releasinq of an allocated band of a terminal station of the second wireless communication system, the terminal station being a minimum terminal station necessary
until the requested band is secured
However, Ghosh teaches:
A non-transitory computer readable medium including instructions executable by one or more processors (Ghosh Fig. 8, Processor 845 [0047] coupled to Non-volatile Memory 855 [0048] to execute functionalities of platform) to: 
overlap with each other (Ghosh, Fig. 3 [0032-0035], LTE SCell frequency band 304 is the shared bandwidth that the 5G station can request. Step 303, 5G station utilizes the entire spectrum 310 once the LTE eNodeB deactivates the SCell by ensuring that no transmissions occur by the eNodeB or any LTE UE in that portion of the spectrum. [0035])
identifyinq a use status of a first frequency band and a second frequency band band (Ghosh Fig. 3, [0032-0034]: First/primary frequency band allocated to 5G station, secondary band allocated to LTE station), 
releasinq of an allocated band of a terminal station of the second wireless communication system, the terminal station being a minimum terminal station necessary (Ghosh Fig. 5A, [0036]: Step 501 request is received, for the 5G station to use the LTE SCell bandwidth; LTE SCell is released from LTE radio, in between Steps 301 and 303 (Fig.3); Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]:Step 505); Step 305 (Fig.3) reverts SCell back to LTE eNodeB ([0036]:Step 507), 
in a case where a terminal station of the first wireless communication system performs a new band allocation request (Ghosh Fig 5A, [0036]: Step 501 5G base station (first/primary system) notifies eNodeB the need for spectrum (requests for shared frequency band allocated for LTE SCell), initial step in synchronization process to release, allocate and secure shared frequency band),, 
a requested band by the first wireless communication system is not secured due to allocation of the shared band to the terminal station of the second wireless communication system (Ghosh: Fig 3, [0035]: Prior to Step 303, the LTE eNodeB deactivates the SCell by ensuring that no transmissions occur by the eNodeB or any LTE UE in that portion of the spectrum. (that is, SCell band is released by the LTE station, such that it can be ready for use (in its entirety) by the 5G station (no partial release) when such bandwidth can be secured.  
until the requested band is secured (Ghosh Fig 5A, [0036]: LTE SCell bandwidth is activated/secured by 5G station only after it is fully released by LTE radio, such that it is ready for use (in its entirety).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ghosh into the method of Futaki in order to need hardware to fulfill the functionalities of Futaki, and also to apply efficient allocation process for shared bandwidth between two different communication systems (LTE and 5G, unlicensed and licensed, WiFi and cellular, etc.) . The motivation is enable legacy radio technologies to interwork with next generation networks.

Claims 3 and 6 are rejected under 35 U.S.C 103 as being unpatentable over Futaki and Ghosh, in further view of Baldemair et al. (US20180199341) hereinafter “Baldemair”.

Regarding Claim 3 and 6, Futaki and Ghosh teaches the base claim 2:
Ghosh teaches the allocation steps for sharing bandwidth between two radio systems:
  when the control unit release the allocated band of the terminal station of the second wireless communication system (Ghosh Fig. 5A, [0036]: Step 501 request is received, for the 5G station to use the LTE SCell bandwidth; LTE SCell is released from LTE radio use, in between Steps 301 and 303 (Fig. 3); Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]:Step 505)),
in a case where an unused band of the second frequency band is secured, the control unit performs control to shift band allocation to the unused band and release the allocated band (Ghosh Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]:Step 505), and 
in a case where no unused band of the second frequency band is secured, the control unit performs control of line disconnection (Ghosh Fig 5A, [0036]: Step 503, 5G base station waits for indication that LTE SCell has been deactivated (that is made available, meaning “unused” by any radio) to proceed to use the shared bandwidth, otherwise do not proceed, see NO decision on Step 503, Fig 5A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the allocation steps taught by Ghosh into the management method of Futaki to prescribe the assignment of shared bandwidth between different radio communication systems so that more efficient use of both communication systems as clients migrate from one system to another system for greater benefits (i.e. from LTE to 5G). The motivation is to enable legacy radio technologies to interwork with next generation networks.

Futaki and Ghosh do not teach the allocation of sub-carrier bandwidths for the shared frequency band:
the second wireless communication system is configured to 
perform spectrum division of dividing a single-carrier modulation signal into one or more sub- modulation signals and 
distributing the one or more sub-modulation signals in one or more unused bands, and 
However, Baldemair teaches the sub-carrier allocation method:
the second wireless communication system is configured to 
perform spectrum division of dividing a single-carrier modulation signal into one or more sub- modulation signals and 
distributing the one or more sub-modulation signals in one or more unused bands (Baldemair, Fig. 13, [0083-0084] Blocks 1310-1330, Allocating time-frequency resources for multicarrier modulation in a system where two or more subcarrier bandwidths can be used for multicarrier modulation. Includes allocating/selecting time-frequency resources (into sub-modulation signal configuration) for use by a second wireless node, one or two or more subcarrier bandwidths that the second wireless node can use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the time-frequency resource allocation method of Baldemair into the methods of Futaki and Ghosh to provide the optionality of modulation and sub-modulation signals for the shared frequency bandwidth, particularly when contiguous frequency space is insufficient and sub-modulation (divided) signals can fit within the shared space. The motivation is to enable legacy radio technologies to interwork with next generation networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./              Examiner, Art Unit 2461                                                                                                                                                                                          /HUY D VU/Supervisory Patent Examiner, Art Unit 2461